—In an action, inter alia, to recover damages for negligent hiring, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Roncallo, J.), dated September 22, 1993, which, upon an order of the same court, dated August 18, 1993, granting the defendants’ motion pursuant to CPLR 3211 (a) (8) to dismiss the complaint, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
We reject the plaintiff’s contention that personal jurisdiction over the defendants was established under CPLR 302 (a) *522(3) (ii). The plaintiff failed to establish that he sustained an injury within the State (see, Herman v Sharon Hosp., 135 AD2d 682; Weiss v Greenberg, Traurig, Askew, Hoffman, Lipoff, Quentel & Wolff, 85 AD2d 861). Moreover, the plaintiff did not establish that the defendants derived substantial revenue from interstate or international commerce. Finally, under the circumstance of this case, where the defendants treated the plaintiff exclusively in Pennsylvania, to impose jurisdiction upon them would offend traditional notions of fair play and substantial justice (see, Etra v Matta, 94 AD2d 581, affd 61 NY2d 455). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.